ACCEPTED
                                                                                          06-14-00225-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                    5/21/2015 10:44:50 AM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

         NOS. 06-14-00225-CR, 06-14-00226-CR, AND 06-14-00227-CR
      [TRIAL COURT NOS. F12-61870-X, F13-34344-X, and F13-40734-X]
                                     ]                      FILED IN
                                                               6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
THE STATE OF TEXAS                           §      IN THE   COURT   OF10:44:50
                                                               5/21/2015 APPEALSAM
                                                                    DEBBIE AUTREY
                                                                        Clerk
VS.                                          §         FOR THE SIXTH DISTRICT

ELIZABETH MENDOZA                            §            OF TEXAS AT DALLAS

              STATE’S MOTION TO EXTEND THE TIME FOR
                      FILING THE STATE’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the State of Texas, through the Criminal District Attorney of

Dallas County, and files this Motion to Extend the Time for Filing State’s Brief nine

(9) days until May 22, 2015, and would show the following:

                                        I.

      Appellant pleaded guilty under three separate indictments to the unrelated

offenses of aggravated assault (F12-61870-X), attempted possession of a controlled

substance (F13-34344-X), and unauthorized use of a motor vehicle (F13-40734). In

each case, the trial court placed appellant on deferred adjudication community

supervision. The State subsequently filed motions to adjudicate guilt in each of

appellant’s cases and appellant entered non-negotiated guilty pleas to the allegations

alleged in the State’s motions. On November 13, 2014, the trial court presided over a


                                             1
consolidated hearing on all three cases. The trial court adjudicated guilt in all three

cases and assessed appellant’s punishments as six years imprisonment in F12-61870-X,

one year in the county jail in cause number F13-34344-X, and ten months in a state jail

facility in cause number F13-40734-X.

                                           II.

      This case is not yet set for submission. No prior extensions have been requested

by the State in this case.

                                           III.

      On May 20, 2015, I filed a seventy-four page brief in the Fifth District Court of

appeals in Paz v. State, 05-14-01127-CR. I spent the preceding four weeks preparing

the States brief, which include reading the eight volume reporter’s record and writing

and editing a problematic statement of facts. I originally intended to file said brief

several weeks earlier, and then address the other appellate briefs, including the brief in

the instant case, in a more timely fashion. Unfortunately, I was unable to finish the Paz

brief for filing until yesterday afternoon (May 20, 2015). For this reason, the State

respectfully requests that the time for filing the State’s brief be extended nine (9) days

until May 22, 2015.




                                            2
                                         IV.



      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that

the time for filing the State’s brief be extended nine (9) days until May 22, 2015.



                                          Respectfully submitted,




                                          LARISSA T. ROEDER

                                          ASSISTANT DISTRICT ATTORNEY

                                          STATE BAR NO. 24010357

                                          FRANK CROWLEY COURTS BLDG, LB 19

                                          DALLAS, TEXAS 75207-4399

                                          (214) 653-3636




                                          3
    CERTIFICATE OF SERVICE AND WORD-COUNT COMPLIANCE

      I hereby certify that a true copy of this motion has been served on, Bruce Anton,

attorney for appellant, 2311 Cedar Springs, Suite 250, Dallas, Texas 75201, via

electronic mail at ba@sualaw.com on May 21, 2015. I further certify that this

document contains 466 words, inclusive of all contents.




                                              LARISSA T. ROEDER




                                          4